NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

In the Interest of A.B. and S.M., children.)
________________________________ )
                                           )
L.B.,                                      )
                                           )
               Appellant,                  )
                                           )
v.                                         )         Case No. 2D18-2436
                                           )
DEPARTMENT OF CHILDREN AND                 )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                                   )
                                           )
               Appellees.                  )
________________________________ )


Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

Melody M. Dietsch, Branson, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee Department of Children &
Families.

Glenn E. Thomas, Thomasina Moore,
and Laura J. Lee of Guardian ad Litem
Program, Tallahassee, for Guardian ad
Litem.
PER CURIAM.


          Affirmed.


NORTHCUTT, CASANUEVA, and CRENSHAW, JJ., Concur.




                                -2-